 


109 HR 189 IH: To provide for the retention of the name of Mount McKinley.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 189 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Regula introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the retention of the name of Mount McKinley. 
 
 
 That, notwithstanding any other authority of law, the mountain located 63 degrees 04 minutes 12 seconds north, by 151 degrees 00 minutes 18 seconds west shall continue to be named and referred to for all purposes as Mount McKinley. 
 
